DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 12/01/2020, with respect to the rejection(s) of claim(s) 25-39 under 35 U.S.C. 103 have been fully considered.
Applicant argues that Deokar (US 2006/0053216 A1) in light of Bakalash (US 2009/0027402 A1) does not teach a cluster head that triggers at least some of the network management processing elements to initiate a rebalancing process to rebalance the network management processing load across a subset once the tasks currently being processed by the subset have been completed. Applicant further states that the trigger is "updating the cluster state" and that the act of updating the cluster state causes the network management processing elements to initiate the rebalancing process. 
Applicant’s argument with regards to “the act of updating the cluster state causes the network management processing elements to initiate the rebalancing process” are 
Applicant’s argument with regards to cluster head that triggers at least some of the network management processing elements to initiate a rebalancing process to rebalance the network management processing load across a subset once the tasks currently being processed by the subset have been completed are not persuasive. Deokar teaches an admin nodes that interacts with the master nodes 112 to determine the state of the cluster in order to perform the load balancing of cluster. Slave nodes can notify their master that they are running out of resources (subset of the members of the cluster to initiate rebalancing the network management processing load across the subset), master can then take appropriate action per defined policy. The master may, for example, identify and shut down rogue or lower-priority user sessions on the slave node, and/or take this information into account while balancing cluster load for future user requests.
Bakalash teaches rebalancing the network management processing load across the subset once tasks being processed by the subset have been completed. The GPU loads are detected at real time, monitoring the task completion of each GPU for load balancing purposes in order to achieve Dynamic load balancing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 25, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Deokar (US 2006/0053216 A1) in light of Bakalash (US 2009/0027402 A1) and further in view of Goswami (US 20120096461 A1).
Regarding Claim 25, 33

Deokar teaches:

A method of distributing network management processing load across a plurality of network management processing elements, each network management processing element being a member of a cluster, one member being a head of the cluster updating the cluster state, and members of the cluster following the cluster state, the method comprising (¶119 distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hardwired links, wireless links, or by a combination of hardwired or wireless links) through a communications network, ¶12 ¶28 a cluster include various nodes that are organized in a master-slave arrangement ¶29 master nodes also control admission into the cluster and provide monitoring information regarding members of the cluster, and the state of the cluster ¶38 admin nodes 122 interact with the master nodes 112 to determine the state of the cluster  ¶7 load balancing of cluster): 

the cluster head monitoring the network management processing load across the members of the cluster (¶38 admin nodes 122 interact with the master nodes 112 to determine the state of the cluster ¶7 load balancing of cluster, ¶110 slave nodes can notify their master that they are running out of resources, master can then take appropriate action per defined policy. The master may, for example, identify and shut down rogue or lower-priority user sessions on the slave node, and/or take this information into account while balancing cluster load for future user requests); and 

in response to detecting that the cluster load is unbalanced, triggering at least a subset of the members of the cluster to initiate rebalancing the network management processing load across the subset (¶38 admin nodes 122 interact with the master nodes 112 to determine the state of the cluster ¶7 load balancing of cluster, ¶110 slave nodes can notify their master that they are running out of resources (subset of the members of the cluster to initiate rebalancing the network management processing load across the subset), master can then take appropriate action per defined policy. The master may, for example, identify and shut down rogue or lower-priority user sessions on the slave node, and/or take this information into account while balancing cluster load for future user requests)

Deokar does not teach:

rebalancing the network management processing load across the subset once tasks being processed by the subset have been completed, 

wherein triggering the subset comprises updating the cluster state.

Bakalash teaches:

rebalancing the network management processing load across the subset once tasks being processed by the subset have been completed (¶247 GPU loads are detected at real time, Dynamic load balancing is achieved ¶262 monitor the task completion of each GPU for load balancing purposes)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar in (Bakalash ¶35).

Deokar-Bakalash does not teach:

wherein triggering the subset comprises updating the cluster state.

Goswami teaches:

wherein triggering the subset comprises updating the cluster state (¶56 analysis of the updated state information in step 505 and the determination of whether or not to perform a load balancing function in step 506 may involve comparisons of the updated state information to predetermined thresholds, fig. 5  management console receives, updated state information, analysis of updated state information in step 506 to determine whether to perform load balancing function in step 507 (state update triggers load balancing of the subsets).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash in light of Goswami on order for the server to analyze the state information to determine a load balancing action and one or more target servers to perform the action (Goswami ¶6). 

Regarding Claim 38

Deokar-Bakalash-Goswami teaches:

The network management processing element of claim 33.

Deokar teaches:

The network management processing element of claim 33, wherein the instructions executable by the processor are such that the network management processing element is further operative to: monitor the network management processing load across the members of the cluster (¶38 admin nodes 122 interact with the master nodes 112 to determine the state of the cluster ¶7 load balancing of cluster, ¶110 slave nodes can notify their master that they are running out of resources, master can then take appropriate action per defined policy. The master may, for example, identify and shut down rogue or lower-priority user sessions on the slave node, and/or take this information into account while balancing cluster load for future user requests); and 

Goswami teaches:

update the cluster state in response to detecting that the monitored network processing load is unbalanced (¶56 analysis of the updated state information in step 505 and the determination of whether or not to perform a load balancing function in step 506 may involve comparisons of the updated state information to predetermined thresholds, fig. 5  management console receives, updated state information, analysis of updated state information in step 506 to determine whether to perform load balancing function in step 507 (state update triggers load balancing of the subsets).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash in light of Goswami on order for the server to analyze the state information to determine a load balancing action and one or more target servers to perform the action (Goswami ¶6). 


Claims 26, 34 is rejected under 35 U.S.C. 103 as being unpatentable over Deokar-Bakalash-Goswami as applies to claim 33 above, and further in view of Elisha (US 2020/0249843 A1).
Regarding Claim 34

Deokar-Bakalash-Goswami teaches:

The network management processing element of claim 33.

Deokar-Bakalash-Goswami does not teach:

The network management processing element of claim 33, wherein the instructions executable by the processor are such that the network management processing element is further operative to suspend operation of the element

Elisha teaches:

(¶58 load balancer, To ensure that a unified snapshot is taken, the management service causes input and output operations to the storage volumes to be suspended to paused 506. The management service 324 may instruct one or more hosts of a particular volume to suspend input and output operations to the storage volume, supported by Elisha US Patent US 9417815 B1 filed June 21, 2013 Capturing Snapshots of Storage Volume). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash-Goswami in light of Elisha in order for the clients of a computing resource provider to be able to capture their data that is stored in a large-scale network and used by a variety of servers and hosts (Elisha ¶3).


Regarding Claim 26,

Deokar-Bakalash-Goswami teaches: 

The method of claim 25.

Deokar-Bakalash-Goswami does not teach:

The method of claim 25, wherein the rebalancing the network management processing load comprises: suspending operation of each member of the subset upon completion of processing of current tasks, automatically rebalancing the network management processing load upon suspension of all members of the subset 

Elisha teaches:

The method of claim 25, wherein the rebalancing the network management processing load comprises: suspending operation of each member of the subset upon completion of processing of current tasks, automatically rebalancing the network management processing load upon suspension of all members of the subset (¶58 load balancer, To ensure that a unified snapshot is taken, the management service causes input and output operations to the storage volumes to be suspended to paused 506. The management service 324 may instruct one or more hosts of a particular volume to suspend input and output operations to the storage volume, supported by Elisha US Patent US 9417815 B1 filed June 21, 2013 Capturing Snapshots of Storage Volume). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash-Goswami in light of Elisha in order for the clients of a computing resource provider to be able to capture their data that is stored in a large-scale network and used by a variety of servers and hosts (Elisha ¶3).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Deokar-Bakalash-Goswami-Elisha as applies to claim 26 above, and further in view of Aziz (US 2003/0126265 A1).
Regarding Claim 27,

Deokar-Bakalash-Goswami-Elisha teaches: 

The method of claim 26.

Deokar-Bakalash-Goswami-Elisha does not teach: 

The method of claim 26, wherein the automatically rebalancing the network management processing load comprises: adding network management processing elements to the subset from a pool of started members of the cluster; 

or removing network management processing elements from the subset to the pool of started members of the cluster 


Aziz teaches: 
 
The method of claim 26, wherein the automatically rebalancing the network management processing load comprises: adding network management processing elements to the subset from a pool of started members of the cluster (Aziz ¶119 master segment manager 908 also manages the assignment of VSFs to farm managers 912 (subsets of clusters) and the assignment of farm managers 912 to slave segment managers 910 as necessary to balance the load among farm managers 912 and slave segment managers 910); 
(Aziz abstract).
or removing network management processing elements from the subset to the pool of started members of the cluster 






Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Deokar-Bakalash-Goswami as applies to claim 38 above, and further in view of Aziz (US 2003/0126265 A1).

Regarding Claim 39

Deokar-Bakalash-Goswami teaches:

The network management processing element of claim 38.

Deokar-Bakalash-Goswami does not teach:

The network management processing element of claim 38, wherein the instructions executable by the processor are such that the network management processing element is further operative to determine if the network management processing element is to operate as the cluster head

Aziz teaches:

The network management processing element of claim 38, wherein the instructions executable by the processor are such that the network management processing element is further operative to determine if the network management (fig. 10 state diagram for master control election, step 1016 "become master” ¶112 master segment election (determine if element is to operate as cluster head). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash-Goswami in light of Aziz in order to provide an apparatus providing, controlling and managing a dynamically sized, highly scalable and available server farm are disclosed. A Virtual Server Farm (VSF) is created out of a wide scale computing fabric ("Computing Grid") which is physically constructed once and then logically divided up into VSFs for various organizations on demand (Aziz abstract).



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Deokar-Bakalash-Goswami-Elisha  as applied to claim 26 above, and further in view of Menon (US 2005/0262246 A1).
Regarding Claim 28,

Deokar-Bakalash-Goswami-Elisha teaches: 

The method of claim 26.

Deokar-Bakalash-Goswami-Elisha does not teach: 

The method of claim 26, wherein the automatically rebalancing the network management processing load comprises at least one member of the subset running a load balancing algorithm to set the network management processing load handled by the network management processing element according to processing load data shared between cluster members.

Menon teaches: 

The method of claim 26, wherein the automatically rebalancing the network management processing load comprises at least one member of the subset running a load balancing algorithm to set the network management processing load handled by the network management processing element according to processing load data shared between cluster members (Menon ¶104 running  load balancing algorithms).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash-Goswami-Elisha  in light of Menon in order for the system to distribute its load in the cluster of servers by running the load balancing algorithms (Menon ¶104).


Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Deokar-Bakalash-Goswami as applied to claim 25 above, further in view of (Darling US 7296268 B2), and further in view of McAlister (US 2010/0250499 A1).

Regarding Claim 29,

Deokar-Bakalash-Goswami does not teach: 

The method of claim 25, further comprising: detecting that the cluster state has changed from a first state to a second state; 
changing the state of members of the cluster from the first state to the second state once tasks being processed have been completed.

Darling teaches: 

The method of claim 25, further comprising: detecting that the cluster state has changed from a first state to a second state (col 2 lines 40-55 cluster states (active and inactive states), col 5 lines 30-40 cluster state monitoring, It tracks changes in cluster membership and the cluster-state of the members); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash-Goswami in light of Darling in order to provide load-balancing clusters with seamless fault-tolerance in the case of server or network failures (Darling abstract).


Deokar-Bakalash-Goswami -Darling does not teach: 



McAlister teaches: 

changing the state of members of the cluster from the first state to the second state once tasks being processed have been completed (¶65 changed to 
a state such as "Active" once the provisioning has been completed). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash-Goswami -Darling in light of McAlister in order to provide state information to be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having direct access into the data stores or other such components of the data plane.  Once provisioned, a user can native access to the data instance(s) in the data plane (McAlister ¶14).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Deokar-Bakalash-Goswami -Darling-McAlister as applied to claim 29 above, and further in view of Elisha (US 2020/0249843 A1).

Regarding Claim 30,

Deokar-Bakalash-Goswami -Darling-McAlister teaches:

The method of claim 29,

Darling teaches:

changing the state of members of the cluster from the first state to the second state (col 2 lines 40-55 cluster states (active and inactive states), col 5 lines 30-40 cluster state monitoring, It tracks changes in cluster membership and the cluster-state of the members).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash in light of Darling in order to provide load-balancing clusters with seamless fault-tolerance in the case of server or network failures (Darling abstract).

Deokar-Bakalash-Goswami -Darling-McAlister does not teach:
The method of claim 29, wherein the changing the state of cluster members comprises: suspending operation of members upon completion of processing of current tasks.

Elisha teaches:

The method of claim 29, wherein the changing the state of cluster members comprises: suspending operation of members upon completion of processing of current tasks (¶58 load balancer, To ensure that a unified snapshot is taken, the management service causes input and output operations to the storage volumes to be suspended to paused 506. The management service 324 may instruct one or more hosts of a particular volume to suspend input and output operations to the storage volume, supported by Elisha US Patent US 9417815 B1 filed June 21, 2013 Capturing Snapshots of Storage Volume). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash-Goswami -Darling-McAlister in light of Elisha in order for the clients of a computing resource provider to be able to capture their data that is stored in a large-scale network and used by a variety of servers and hosts (Elisha ¶3).



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Deokar-Bakalash-Goswami -Darling-McAlister as applied to claim 29 above, and further in view of Ampunan (US 2005/0080606 A1)

Regarding Claim 31,

Deokar-Bakalash-Goswami -Darling-McAlister teaches:


The method of claim 29,

Deokar teaches:

(¶38 admin nodes 122 interact with the master nodes 112 to determine the state of the cluster ¶7 load balancing of cluster, ¶110 slave nodes can notify their master that they are running out of resources (occurrence of a trigger), master can then take appropriate action per defined policy (checking the state of the cluster). The master may, for example, identify and shut down rogue or lower-priority user sessions on the slave node, and/or take this information into account while balancing cluster load for future user requests)

Deokar-Bakalash-Goswami -Darling-McAlister does not teach:

wherein a trigger event comprises at least one of expiry of a time period or a network event 

Ampunan teaches:

wherein a trigger event comprises at least one of expiry of a time period or a network event (¶56 trigger events, such as, for example, a specific time, an expired amount of time).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash-Goswami -Darling-McAlister in light of Ampunan in order for configuring trigger parameters for captured test data collection (Ampunan abstract).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Deokar (US 2006/0053216A1) in light of Bakalash (US 2009/0027402 A1).

Regarding Claim 32

Deokar teaches:

A network management processing element for operating as cluster head of a cluster comprising a plurality of network management processing elements, the network management processing element comprising (¶119 distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hardwired links, wireless links, or by a combination of hardwired or wireless links) through a communications network, ¶12 ¶28 a cluster include various nodes that are organized in a master-slave arrangement ¶29 master nodes also control admission into the cluster and provide monitoring information regarding members of the cluster, and the state of the cluster ¶38 admin nodes 122 interact with the master nodes 112 to determine the state of the cluster  ¶7 load balancing of cluster): 

a processor; memory containing instructions executable by the processor whereby the processor is configured to function as: a monitor configured to monitor a network management processing load across the members of the cluster (¶38 admin nodes 122 interact with the master nodes 112 to determine the state of the cluster ¶7 load balancing of cluster, ¶110 slave nodes can notify their master that they are running out of resources, master can then take appropriate action per defined policy. The master may, for example, identify and shut down rogue or lower-priority user sessions on the slave node, and/or take this information into account while balancing cluster load for future user requests); 

a cluster state manager configured to, in response to detecting that the monitored network processing load is unbalanced, trigger at least a subset of the members of the cluster to initiate rebalancing of the network management processing load across the subset (¶38 admin nodes 122 interact with the master nodes 112 to determine the state of the cluster ¶7 load balancing of cluster, ¶110 slave nodes can notify their master that they are running out of resources (subset of the members of the cluster to initiate rebalancing the network management processing load across the subset), master can then take appropriate action per defined policy. The master may, for example, identify and shut down rogue or lower-priority user sessions on the slave node, and/or take this information into account while balancing cluster load for future user requests)


Deokar does not teach:

rebalancing of the network management processing load across the subset once tasks being processed by the subset have been completed.

Bakalash teaches:

(¶247 GPU loads are detected at real time, Dynamic load balancing is achieved ¶262 monitor the task completion of each GPU for load balancing purposes)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar in light of Bakalash to divide data in order to keep load balancing in a multi GPU platform (Bakalash ¶35).
Aziz-Kilian does not teach:


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Deokar-Bakalash-Goswami as applied to claim 33 above, and further in view of (Darling US 7296268 B2).

Regarding Claim 35

Deokar-Bakalash-Goswami teaches:

The network management processing element of claim 33,

Deokar-Bakalash-Goswami does not teach:

The network management processing element of claim 33, wherein the instructions executable by the processor are such that the network management processing element is further operative to: detect that the cluster state has changed from a first state to a second state; and change the state of the network management processing element from the first state to the second state once tasks being processed have been completed.

Darling teaches:

The network management processing element of claim 33, wherein the instructions executable by the processor are such that the network management processing element is further operative to: detect that the cluster state has changed from a first state to a second state(col 2 lines 40-55 cluster states (active and inactive states), col 5 lines 30-40 cluster state monitoring, It tracks changes in cluster membership and the cluster-state of the members); and change the state of the network management processing element from the first state to the second state once tasks being processed have been completed (col 2 lines 40-55 cluster states (active and inactive states), col 5 lines 30-40 cluster state monitoring, It tracks changes in cluster membership and the cluster-state of the members).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash-Goswami in light of Darling in order to provide load-balancing clusters with seamless fault-tolerance in the case of server or network failures (Darling abstract).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Deokar-Bakalash-Goswami as applied to claim 33 above, and further in view of Menon (US 2005/0262246 A1).

Regarding Claim 36

Deokar-Bakalash-Goswami teaches:
The network management processing element of claim 33, 

Deokar-Bakalash-Goswami does not teach:

The network management processing element of claim 33, wherein the instructions executable by the processor are such that the network management processing element is further operative to run a load balancing algorithm to set the network management processing load handled by the network management processing element according to processing load data shared between cluster members.

Menon teaches:

The network management processing element of claim 33, wherein the instructions executable by the processor are such that the network management processing element is further operative to run a load balancing algorithm to set the network management processing load handled by the network management (¶104 once ingest is complete (task completed), system 700 distributes its load in the cluster of servers by running the load balancing algorithms).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deokar-Bakalash-Goswami in light of Menon in order to provide a fully-scalable, cluster-based system for streaming content assets in real-time under various usage patterns and load balancing requirements (Menon ¶3).
.

Regarding Claim 37

Similar to rejection as in claim 31




Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        03/05/2021